TURNAGE, Presiding Judge.
Ardys Stevens and her husband filed suit against Darrell Kliethermes and his employer, One Way Pizza, and Domino’s Pizza1 for injuries sustained by Ardys in a collision between a truck driven by Kliethermes and her car. The jury returned a verdict in the amount of $60,000 in favor of Ardys and assessed fault against Ardys of 83%, and 17% against Kliet-hermes.2 Judgment was entered against One Way and Kliethermes for $10,200. Ar-dys contends there was no substantial evidence to support the giving of the comparative fault instruction against her and complains of the apportionment of fault. Reversed and remanded.
Ardys was driving northbound on Highway 54 in Jefferson City about 5:15 p.m. on November 10, 1986. It was dark and raining. Ardys testified that there was no traffic immediately ahead of her but there was heavy traffic going southbound. The highway had two lanes for northbound traffic and two lanes for southbound traffic separated by a median. The median had a curb of about six inches in height and the space between the highways was about four feet.
Ardys testified that headlights of an approaching car, later identified as the Kliet-hermes truck, appeared to be coming across the median and did cross the median and shoot across the highway. She was traveling in her right lane when Kliet-hermes shot across the highway. She testified that he was coming at her in her right lane and she changed to the left lane. She said he then headed for the left lane and she was going to change back to the right lane when he struck her. Kliet-hermes testified the damage to Ardys’ car was in the front and on the passenger side.
Ardys stated that she was traveling 35 to 40 miles per hour when the headlights came across the median into her lane of traffic. She changed lanes to the left lane, applied her brakes, moved her seat back by the electronic control, and slowed to about 20 to 30 miles per hour at the time of impact. After striking Ardys’ car the truck driven by Kliethermes went across the right lane and right shoulder and struck a highway sign. The truck came to rest upside down in a ditch. Ardys stated it was a matter of seconds from the time Kliethermes started across the median until the impact. Both the car and truck were damaged beyond repair.
Kliethermes testified that he was driving his father’s pick-up which was in fair mechanical condition but did have worn tires and two tires had broken belts. He said he was traveling southbound at a speed between 45 and 55 miles per hour to deliver a pizza for One Way when he attempted to pass a car and the rear end of his truck *449began fish-tailing and he lost control. The truck crossed the median with Kliethermes unable to control its movement. He said the truck may have skidded around before he struck Ardys. He failed to say what portion of the northbound lanes his truck occupied prior to the impact. Kliethermes said the truck came to rest against a highway sign on the east side of the highway after the collision. He had no idea as to the length of time from the time he crossed the median until the impact.
Richard Martin was driving two to three car lengths behind Ardys when he saw a truck swerve in the southbound lanes, hit the curb and become airborne. The truck thereafter struck Ardys’ car. Martin was traveling in his right lane and he stated Ardys was in the left lane at the time of the impact. He stated he did not see Ardys change lanes. He said the truck flipped across the highway after the impact and came to rest against a highway sign. Martin said the entire accident “happened so fast, it was just one, two, three.”
There was no evidence of the distance from Kliethermes’ truck to Ardys’ car at the time he became airborne and crossed over into the northbound lanes. No witness was asked about any distances.
Ardys contends there was no evidence to support the instruction submitting her fault to the jury. In reviewing this claim this court must view the evidence in the light most favorable to submission of the instruction. Kim v. Conway & Forty, Inc., 772 S.W.2d 723, 727[3,4] (Mo.App.1989). The court submitted comparative fault on the part of Ardys by Instruction No. 12 which read as follows:
INSTRUCTION NO. 12
In your verdict you must assess a percentage of fault to plaintiff Ardys Stevens, whether or not defendant Darrell Kliethermes was partly at fault, if you believe:
First, plaintiff knew or by the use of the highest degree of care could have known that there was a reasonable likelihood of collision in time thereafter to have swerved to the right shoulder, or remain in the right hand lane, but plaintiff failed to do so, and
Second, plaintiff Ardys Stevens was thereby negligent, and
Third, such negligence of plaintiff Ar-dys Stevens directly caused or directly contributed to cause any damage plaintiff may have sustained.
MAI 37.02, 17.04 modified
Offered by Defendant Darrell Kliet-hermes and Defendant One Way Pizza, Inc.
This instruction submitted negligence on the part of Ardys in the disjunctive, that is she could have swerved to the right shoulder or remained in the right lane. A verdict directing instruction which submits two or more assignments of negligence in the disjunctive must be supported by evidence as to each assignment. Bushong v. Marathon Elec. Mfg. Corp., 719 S.W.2d 828, 831[1,2] (Mo.App.1986). Kliethermes contends the evidence shows Ardys had time to get out of the right lane because she in fact did change from the right lane to the left. However, the question is not whether Ardys had time to change lanes but under the instruction the question is whether there is evidence to support a finding that Ardys was negligent in failing to remain in the right lane.
The only evidence as to the location of the truck as it traveled down the northbound lanes came from Ardys. She said the truck was coming at her in her right lane and she left that lane to get out of the way. She thereafter saw the truck coming toward her in the left lane and she was struck. Kliethermes did not state which of the northbound lanes he occupied but stated he may have skidded around prior to the impact. Thus, the only evidence is that the truck was in the northbound right lane and Ardys changed lanes in an attempt to avoid the collision. She testified that only a few seconds elapsed from the time the truck started across the median until the impact. There was no evidence of the speed of the truck as it traveled in the northbound lane. That evidence does not support an instruction that Ardys directly caused or contrib*450uted to cause the accident by remaining in the right lane. The fact that the impact occurred in the left lane does not support a submission that Ardys could have stayed in the right lane in the face of her testimony that the truck was coming at her in the right lane and she changed lanes to avoid the truck. It would require pure speculation for the jury to conclude under all the evidence that Ardys could have stayed in the right lane and thereby avoided the accident.
In the face of the evidence that Kliet-hermes was approaching Ardys in the right lane and that she changed to the left in an attempt to avoid him, the instruction submitting contributory fault on the part of Ardys for moving out of the right lane was not supported by the evidence.3 It is error to give an instruction when there is no evidence to support it. Titsworth v. Powell, 776 S.W.2d 416, 423[18] (Mo.App.1989). There can be no question about the prejudicial effect of this instruction because it allowed the jury to assess a percentage of fault against Ardys.
It is not necessary to explore whether there is evidence to support the submission that Ardys could have swerved to the shoulder because there was no evidence to support the submission discussed.
It is impossible to determine from this record if sufficient evidence is available to support the giving of a comparative fault instruction as against Ardys. In that situation a remand will be ordered. Moss v. National Super Markets, Inc., 781 S.W.2d 784, 786[3] (Mo. banc 1989).
Although Ardys does not contend that a verdict of $60,000 for her injuries is insufficient, she does contend that the amount she would receive with apportionment of 83% of fault against her would be inadequate. She therefore complains about the percentages of fault found by the jury. Under comparative fault the jury is given the responsibility of assessing the relative fault of the parties.4 Kramer v. Chase Resorts, Inc., 777 S.W.2d 647, 651[1-3] (Mo.App.1989). This court cannot weigh the evidence to determine whether the jury properly assessed the percentages of fault.5 However, because of the error in giving Instruction No. 12, the judgment must be reversed, and as noted the cause will be remanded.
Because Ardys does not complain about the $60,000 in damages found by the jury there is no error in the verdict as to the amount of damages. In that posture of the case, the remand will be for a retrial on the issue of comparative fault only. Brooks v. Bi-State Development Agency, 787 S.W.2d 713, 715 (Mo. banc 1990) (no need to retry issue as to which no claim of error is made).
*451The judgment on Ardys’ claim awarding her the sum of $10,200 is reversed and the court is directed to hold the jury verdict assessing damages in the amount of $60,-000 in abeyance. This cause is remanded for a new trial. If the court finds sufficient evidence to submit the issue of the comparative fault of the parties, the court is directed to apply the percentages assessed in the new trial against the $60,000 damage verdict and render judgment accordingly. If the court finds insufficient evidence to submit the issue of comparative fault, it shall enter judgment for Ardys for $60,000. The judgment in favor of Kliet-hermes and One Way on R.E. Stevens’ claim is affirmed. The judgment in favor of Domino’s on the claims of Ardys and R.E. Stevens is affirmed.
BRECKENRIDGE, J., concurs.
LOWENSTEIN, J., concurs in result in separate opinion.

. Ardys alleged that One Way was the agent of Domino’s but the jury found there was no agency. Although Domino’s is named as a respondent by Ardys on this appeal, no claim of error is raised in Ardys’ brief as against Domino’s. In that situation any appeal as against Domino’s is considered abandoned. Estate of Huskey v. Monroe, 674 S.W.2d 205, 208[1] (Mo.App.1984). The Stevens have filed a motion in this court to remand this cause to the trial court to give them an opportunity to file an amended motion for new trial as to Domino’s. The motion is denied.


. The jury did not award any damages to Ardys’ husband and no issue is raised about that on this appeal.


. Some mention is made of Ardys' testimony on cross-examination that she may have changed lanes more than once prior to the collision, however, she explained that the truck was "just all over the place” and whatever lane changes were made was an effort to avoid the truck. This does not provide evidence that she could have avoided the accident by remaining in the right lane. Kliethermes argues this evidence shows Ardys had time to take evasive action. However, without evidence of time and distance between the truck and Ardys after the truck crossed the median, this evidence would only serve as a basis for speculation, and not proof which would support the giving of an instruction.


. The concurrence would allow an appellate court to reverse a judgment solely on a finding that the percentages of fault assessed by the jury are erroneous. Cited in support of this proposition are cases from Illinois and New Jersey. The Illinois cases hold that the standard for interfering with the allocation of fault made by the jury is a finding by the appellate court that the verdict is against the manifest weight of the evidence. As conceded by the concurrence, the appellate courts in Missouri do not weigh the evidence. The New Jersey case was decided under the authority of appellate courts in that state to order additur or remittitur.


.The concurrence would reverse on the ground the percentages of fault are not supported by the evidence. In reality this is weighing the evidence. But even if this court could reach the percentages in that manner, what quantum of evidence would support a finding of 50% fault but not 83%. Such query reveals that the allocation of fault requires a weighing of the evidence by the jury. Under § 2(a)(2) of the Uniform Comparative Fault Act the jury is to consider the nature of the conduct of each party at fault and the extent of the causal relation between the conduct and the damages claimed. For an appellate court to second guess a jury’s allocation of fault, it would be required to follow the same process as the jury.